Lazer, J.,
concurs in the result, with the following memorandum: While I concur in affirmance on both appeals, my grounds as to the defendant Meltzer are limited to the fact that the "Alford-Serrano” question was not preserved for review because of that defendant’s failure to except to the plea court’s procedure or to move to vacate the guilty plea afterwards (see People v Warren, 47 NY2d 740; People v Bell, 47 NY2d 839). In the totality of the instant circumstances, which included proper procedure by the plea court in dealing with the change of plea on the car service robbery charge, I would not invoke interests of justice analysis to reach the same court’s failure to establish a factual basis for the plea of guilty to the indictment relating to the grocery store robbery. Nevertheless, since the "mere mouthing of the word 'guilty’ may not be relied upon to establish all the elements of [the] crime” (People v Serrano, 15 NY2d 304, 308), I cannot agree that the plea court’s obligations were "fully performed” as the majority declares.